DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 and 12 are objected to because of the following informalities:  claim 1 recites “the contact force sensor” in line 12 of the claim, however this fails to provide proper antecedent basis for the recitation of “a reduced size force sensor” in line 1 of the claim.  The examiner recommends amending this recitation to either “the force sensor” or “the reduced size force sensor” to provide proper antecedent basis.  Appropriate correction is required.

Specification
The amendment filed April 23, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Referring to the printed publication, paragraph 0044 defines “[a] flexible spring, helix 63, is a tubular piece of an elastic material having a plurality of intertwined helical cuts therethrough along a portion of the length of the piece”.  Paragraph 0047 states that “a transmitting coil 113, which is a single loop antenna”.  Newly distinguished “63a” is not a coil of the .
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to because Figure 3 includes newly designated character 63A, which is not properly defined in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that the resilient element is “configured to reduce the overall size of the contact force sensor”, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Paragraph 0044 of the printed publication describes “a flexible spring, helix 63, is a tubular piece of an elastic material having a plurality of intertwined helical cuts therethrough along a portion of a length of the piece, which contracts and expands along axis of symmetry 51 as the contact force 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Clark et al (2017/0055873).
Referring to claim 1, Clark et al teaches an apparatus, comprising: a flexible probe (Figure 2) having a proximal portion and a distal end, the probe 5adapted for insertion into a body cavity of a living subject (Figures 1 and 4), the probe having a distal tip at the distal end of the probe; and an assembly in the distal end of the probe, comprising: a transmitter (MF) (paragraph 0026; Figure 3); a receiver (SCx, SCy and SCz) receiving signals from the transmitter for sensing a position of the 10receiver relative to the transmitter (paragraphs 0031-0036; Figure 3); and a resilient element (60) disposed between the transmitter and the receiver, which is configured to deform in response to pressure exerted on the distal tip when the distal tip engages a wall of the body cavity, the resilient element includes a one coil spring configured to reduce the overall size of the contact force sensor (paragraphs 0028-0030 and 0034; Figure 3).  Clark et al specifically teaches that “member 60 is configured to permit axial displacement” in paragraph 0030 and therefore reads on the recitation of being configured to reduce the overall size of the sensor.  Clark specifically teaches that the distal end can be compressed and that the joint (54) of the outer tubing (56) is specially adapted to permit compression of the joint (paragraphs 0028, 0030 and 0034).

Since Clark et al teaches that the resilient element (60) is “a coil spring” (paragraph 0029) and therefore one coil spring which is clearly shown in Figure 3.



 	Referring to claim 4, Clark et al teaches 15wherein the receiver (SCx, SCy and SCz) comprises three coils (paragraphs 0031-0036; Figure 3).

 	Referring to claim 6, Clark et al teaches 15wherein the assembly further comprises a plurality of localizer coils that are operative to respond to incident radiofrequency radiation from an external source, the localizer coils being integrated as 30part of a receiver coil circuitry (paragraph 0026).

 	Referring to claim 12, Clark et al teaches 15wherein the assembly further comprises a heat-resistant flexible plastic sheath that covers the resilient element (paragraph 0028; Figures 1-4).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (2017/0055873) as applied to the claims above, and further in view of Kariv (2017/027476).
 	Referring to claims 3 and 5, Clark et al teaches wherein the transmitter (MF) and the receiver (SCx, SCy and SCz) are coils, however fails to expressly teach a high .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (2017/0055873) as applied to the claims above, and further in view of Kariv (2017/027476).
 	Referring to claims 3 and 5, Clark et al teaches wherein the transmitter (MF) and the receiver (SCx, SCy and SCz) are coils, however fails to expressly teach a high permeability core.  Clark et al does teach that the “other magnetic transducers may be used in alternate embodiments as will be apparent to those skilled in the art” (paragraph 0043) and further states that “[v]arious other configurations of the coils in the sensing assembles may also be used” (paragraph 0044).  Kariv teaches an analogous apparatus comprising the use of a high permeability core (paragraphs 0039, 0042, 0052 .  

Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive. Referring to the argument on page 6 with respect to the specification objection, the examiner respectfully disagrees.  The current designation of “63a” is part of the transmitting coil (113), which is described in paragraph 0047 of the printed publication.  The specification does not provide support for “the helix 63 comprises a single coil 63A”.  Paragraph 0044 of the published application defines “[a] flexible spring, helix 63, is a tubular piece of an elastic material having a plurality of intertwined helical cuts therethrough along a portion of the length of the piece”.  Applicant argues that “[t]he amplitude of the received RF signals...based on pressure” on page 6, but none of this is in the specification as originally filed.  Applicant additionally argues that “[t]he resilient element does not connect the transmitter and the received (113 and 94) as there is no need it is wireless as set forth above”, however the specification as originally filed makes no mention of a wireless arrangement.  Rather, applicant has failed to show where in their originally filed specification has support for the newly added subject matter.
Referring to the argument beginning on page 8, the examiner respectfully disagrees.  Figure 3 of Clark clearly shows a one coil spring and Clark et al teaches that 
Furthermore, Clark et al specifically teaches that “member 60 is configured to permit axial displacement” in paragraph 0030 and therefore reads on the recitation of being configured to reduce the overall size of the sensor.  The axial displacement provides lateral movement along the longitudinal axis of the catheter which therefore pushes tip 13 therefore reducing the overall size of the sensor (paragraph 0030).  Clark specifically teaches that the distal end can be compressed and that the joint (54) of the outer tubing (56) is specially adapted to permit compression of the joint (paragraphs 0028, 0030 and 0034).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kariv teaches an analogous apparatus comprising the use of a high permeability core (paragraphs 0039, 0042, 0052 and 0053) and teaches the advantage of being able to easily and accurately compute the tip location (paragraph 0039).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of the transmitter and the receiver, as taught by .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794